DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation "they".  There is insufficient antecedent basis for this limitation in the claim.
Examiner requests clarification and recommends amending the claims with language that clearly sets forth the claimed invention.  In the interim, and in the interests of compact prosecution, the claims have been interpreted as set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Barber et al. (“Barber”)(US 2006/0223178 A1) in view of Yung et al. (“Yung”)(US 2014/0220617).
Barber teaches a method for separating white blood cells or stem cells from platelets in a sample comprising
(re: certain elements of claim 1)   passing the sample through a system, wherein, prior to being exposed to the magnetic separator, white blood cells or stem cells are labelled magnetically (para. 213-218 teaching that system can be “configured to produce fractions enriched in platelets, red blood cells, and white cells by magnetic separation”, wherein “all three cellular fractions may be produced in parallel or in series from the same sample”; para. 12-21 teaching that magnetic separation includes an enrichment step to improve separation of the blood components);
 (re: claim 11) wherein the method is used to separate white blood cells from platelets (Id.).
With regards to the system elements, Examiner notes that Applicant is claiming a method for separating and that the claims do not claim the specific system elements in a manipulative sense (e.g., specific steps for utilizing specific system elements, such as “dispensing the particles to a particle collector after the switch receivers the actuation signal).  Thus, the claimed system elements of claims 1-7 can be regarded as anticipated or rendered obvious by a generic separating system (see e.g., fig. 30A, 30B, 61, 64, 84, 85 showing sample separated via multiplexed arrays or multi-phase separation including a first array of obstacles followed by magnetic-based separation; para. 360-361).

Barber as set forth above thus teaches all that is claimed except for expressly teaching

(re: claim 9) wherein the white blood cells are labeled by being bound to magnetic beads conjugated with anti-CD 45 antibodies;
(re: claim 10) wherein the method is used to separate stem cells from platelets;
(re: claim 12) wherein the white blood cells are T cells.
Here, it is noted that Barber already teaches that the multi-phase microfluidic system is applicable to a broad array of biological particles, blood and cell components (para. 12-39)
Indeed, Yung teaches that microfluidic magnetic separation systems are readily applicable to the sorting of a wide-array of cell types, including white blood cells, stem cells and T-cells (para. 137, 194, 217-230, 248 teaching that cell-surface marker including magnetic particles and a binding molecule are utilized to label and separate stem cells, wherein a variety of cell markers CD can be used). It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention to broaden the applicability of the invention.  The rationale for this obviousness determination can be found
in the prior art itself as cited above  Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the invention of Barber for the reasons set forth above.


Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.

Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
January 4, 2022